Citation Nr: 0600424	
Decision Date: 01/07/06    Archive Date: 01/19/06

DOCKET NO.  00-24 270A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
including post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to 
October 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, that denied the above claim.

In May 2004, the veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  

In September 2004, the Board remanded the present matter for 
additional development and due process concerns.  

The claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The Board is obligated by law to ensure that the RO complies 
with its directives. "[A] remand by . . . the Board confers 
on the veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders."  In other 
words, where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

This case was previously remanded, but not all of the Board's 
directives were followed.  The previous remand directed the 
Appeals Management Center (AMC) to send the veteran a 
development letter in accordance with 38 C.F.R. 
§ 3.304(f)(3), the regulation regarding claims based on 
personal assault and the method of developing such cases.  No 
such letter was sent to the veteran and one should be sent on 
remand.  

Finally, the AMC was directed to associate with the claims 
file the veteran's service personnel records, as well as any 
additional service medical records showing psychiatric 
treatment, including treatment records from Selfridge Air 
Force Base, where the veteran was reportedly treated for 
psychiatric problems both during service and shortly after 
his separation from service.  Although the veteran's 
personnel records were associated with the claims file, there 
is no indication that the AMC requested treatment records 
from Selfridge Air Force Base or any additional service 
medical treatment records.  Thus, another remand is necessary 
to accomplish those actions.

Accordingly, this case is REMANDED for the following actions:

1.  Furnish the veteran a development letter 
in accordance with 38 C.F.R. § 3.304(f)(3).  
See also M21-1, Part  III, 5.14, and Part VI, 
11.37; and VBA Training Letter 05-04.

2.  Make arrangements to obtain any 
additional service medical records showing 
psychiatric treatment from the National 
Personnel Records Commission (NPRC), 
including psychiatric treatment records from 
Selfridge Air Force Base.  Again, the veteran 
has reported that he received psychiatric 
treatment at Selfridge Air Force Base both 
during service and shortly after his 
separation from service.  See Statement in 
Support of Claim, dated November 28, 2000.  
All efforts to obtain these records should be 
fully documented, and the NPRC must provide a 
negative response if records are not 
available.

3.  Following the above development, if it is 
determined that an examination and/or a 
medical opinion is necessary to make a 
decision on the claim, an examination and/or 
medical opinion should be accomplished.  See 
38 C.F.R. §§ 3.159(c)(4) and 3.304(f)(3).

4.  Then, readjudicate the veteran's claim, 
with application of all appropriate laws and 
regulations, including 38 C.F.R. § 
3.304(f)(3), and consideration of any 
additional information obtained as a result 
of this remand.  If the decision with respect 
to the claim remains adverse to the veteran, 
he and his representative should be furnished 
a supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


